Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The IDSes filed 5/14/2020 and 7/28/2020 have been considered and entered.

Drawings
The drawings filed 1/28/2020 are accepted.
Specification
The specification filed 1/28/2020 is accepted.



EXAMINER'S AMENDMENT

An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner' s amendment was given in an interview with Tian Xuezhen (Chad) on 3-8-2021

The application has been amended as follows: 


Claims 75-77 (cancelled)

at least one processor; 

and a memory coupled to the at least one processor 
and configured to store programming instructions 

that, when executed by the at least one processor cause the network device to perform operations comprising, 

receiving a second request message sent by a relay terminal, 

wherein the second request message comprises first identity information comprising a PRUK ID of the remote terminal, 

the second request message 
is sent after the relay terminal 
receives a first request message comprising the PRUK_ID
from a remote terminal, 

and the first request message 
is used to request  
establishing a communications connection 
between the remote terminal 
and the relay terminal;  

3obtaining the first identity information and an international mobile subscriber identity (IMSI) of the remote terminal by using the PRUK ID in a query of a stored correspondence between PRUK ID and IMSI; 

and sending 
the first identity information 
and the IMSI 
of the remote terminal 
to a user data server, 

so that the user data server 
stores [[a]] the correspondence 
between the first identity information 
and the IMSI 
of the remote terminal

wherein the IMSI is not exposed to the relay terminal due to the stored correspondence thereby preventing leakage of the IMSI from the relay terminal.

a second identity information, and generating, by the network device, the first identity information, so that the network device obtains the first identity information and the IMSI of the remote terminal.

84. (Previously Presented) The network device according to claim 78, wherein the first identity information is the PRUK ID which is a proximity service relay user key identity 

85. (Currently Amended) The network device according to claim 81 [[78]], wherein the second identity information of the remote terminal is any one of the following: a mobile subscriber international identity (MSISDN) of the remote terminal, a temporary private identity of the remote terminal that is generated in a bootstrapping process, a bootstrapping interaction identifier (B-TID)  of the remote terminal that is generated in a bootstrapping process, a push temporary identifier (P-TID)  of the remote terminal that is generated in a bootstrapping push process initiated by the network device, an identity allocated by the network 5device for discovery, or a public identity allocated by the network device to the remote terminal. 


Claims 86-92 (cancelled)

Allowable Subject Matter
Claims 78-85 are allowed.

The following is an examiner' s statement of reasons for allowance: 
Wong et al  (US 2017/0126682) discloses  the claimed elements of :
remote terminal (Fig 7 UE), 
relay terminal (Fig 7 Relay), 
network device (Fig 7 Authentication Server) / (Fig 8 Proxy Server)
first request message (Fig 7 message 2)
second request message (Fig 7 message 3)
first identity information ([0028] PRUK ID)
IMSI ([0030] UE ID e.g. IMSI)


JP 6632713   discloses on page 1 an HSS server, a bootstrap function, and a B-TID.  
On page 2, JP 6632713   discloses a Relay, MSISDN, IMSI, and UE ID
	


The prior art of record does not explicitly disclose in light of the other features recited in the independent claims, 
a stored correspondence  between PRUK ID and IMSI such that the IMSI is not exposed to the relay terminal due to the stored correspondence thereby preventing leakage of the IMSI from the relay terminal

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A MCCOY whose telephone number is (313)446-6520.  The examiner can normally be reached on M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Lynn Feild can be reached on 571 272 2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A MCCOY/Examiner, Art Unit 2431